406 F.3d 1173
UNITED STATES of America, Plaintiff-Appellee,v.Marvin BUTLER, Defendant-Appellant.
No. 02-50182.
United States Court of Appeals, Ninth Circuit.
May 17, 2005.

Curtis A. Kin, Esq., Brent A. Whittlesey, Esq., Office of the U.S. Attorney, Los Angeles, CA, for Plaintiff-Appellee.
Law Offices of Richard D. Rome, Van Nuys, CA, for Defendant-Appellant.
Before: BROWNING, RYMER, and GRABER, Circuit Judges.

ORDER

1
The opinion filed November 23, 2004, slip opinion 16301, and appearing at 389 F.3d 956 (9th Cir.2004), is withdrawn.